Citation Nr: 1312592	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Service connection for CAD (claimed as a heart condition to include prior heart attacks) was denied therein.  The Veteran appealed this determination.  

In March 2011, this matter was remanded for additional development.  This development now has been completed or at least substantially completed.  Adjudication thus may proceed, if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDING OF FACT

The Veteran currently has CAD, but it was not incurred in or aggravated by his service, was not caused by his service-connected PTSD, and has not been aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for CAD have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Proper notice from VA must inform the claimant and his representative, if any, prior to initial adjudication by the agency of original jurisdiction (AOJ) of any information and any medical or lay (non-medical) evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning the Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Via letter dated in March 2007, the Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Notice of all five service-connected elements therefore was provided prior to the initial adjudication by the RO, which in this case also is the AOJ, in the August 2007 rating decision.  Nothing more is required.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of relevant records, whether or not they are in Federal custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. §§ 3.159(c)(1-3).  This requirement is heightened when records are presumed to have been or actually were destroyed while in the possession of the government.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005); Milostan v. Brown, 4 Vet. App. 250 (1993); Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4).

Service treatment records, to include inpatient records, have not been obtained.  This is despite VA's numerous requests for such records dated back to 1971.  They formally were found to be unavailable in September 2006.  The Veteran has been notified on multiple occasions that they are unavailable.  He also has been notified of evidence that can be substitute for service treatment records.  Service personnel records have been obtained concerning the Veteran.  So have VA treatment records and private treatment records from all identified facilities as well as records from the Social Security Administration (which consists largely of treatment records submitted by VA).  This was through VA's efforts, the Veteran submitting them on his own behalf, or both.  Of note is that updated VA treatment records were obtained in compliance with the Board's March 2011 remand.

In June 2007, the Veteran was afforded a VA medical examination.  The examiner reviewed the Veteran's claims file and treatment records, interviewed him, and undertook a physical assessment of him.  Finally, the examiner rendered an opinion concerning the diagnosis made.  The Board found the opinion to be insufficient in its March 2011 remand.  It therefore was directed that another opinion be rendered.  Another VA medical examination involving review of the Veteran's claims file and treatment records, interview of him, and physical assessment of him occurred in May 2011.  An opinion thereafter was rendered.  It was addended in September 2011.  On the basis of all of the aforementioned, the Board finds that all questions necessary to render the determination made herein have been answered.  The medical examinations and opinions therefore collectively are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any further development.  Thus, the Board finds that no further notice or assistance is required and that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran does not contend he has CAD that is directly related to his service.  Rather, he contends he has CAD that is related to his service-connected PTSD.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1110.  To establish service connection, there generally must be (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus between the current disability and the in-service disease or injury.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Barr, 21 Vet. App. at 303.  Service connection also may be established for any disease diagnosed after discharge when the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Cardiovascular-renal disease, a term which applies to combination involvement of arteriosclerosis, nephritis, and organic heart disease, and endocarditis, a term which covers all forms of valvular heart disease, are chronic diseases.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  For chronic diseases, service connection may be established by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1137 (Fed. Cir. 2013).  A chronic disease during service is shown when there is a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Merely isolated findings or a diagnosis including the word chronic is insufficient.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology after service is required if the disease is noted during service but is not, in fact, chronic or where a determination that it is chronic legitimately may be questioned.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection is presumed for chronic diseases if certain requirements are met.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Manifestation of the chronic disease, though not necessarily diagnosis, also must have been to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2-3), (c).  Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease must be taken into consideration even if the aforementioned requirements are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).  

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be a current disability proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  With respect to aggravation, the baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  The Veteran may be compensated only for the degree of disability over and above the baseline plus natural progression.  Id.; Allen, 7 Vet. App. at 448.  In other words, there must be a permanent worsening beyond natural progression rather than temporary or intermittent flare-ups.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board has a heightened obligation to explain its findings and conclusions as well as to consider the benefit of the doubt and when records presumably or actually are lost or destroyed while in the possession of the government.  Ussery v. Brown, 8 Vet. App. 64 (1995); Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, the standard for proving a claim of service connection is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  In this case, the Board finds the preponderance of the evidence indicates that service connection for CAD is not warranted.  All necessary requirements for establishing entitlement to the benefit are not met.  

There can be no valid claim if there is no current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A current disability exists when there is a disability at the time a claim is filed or at any time during the pendency of such claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in early 2007.  VA treatment records document that he was suspected of having CAD in June 1986 and conclusively diagnosed with CAD in October 1986.  VA and private treatment records dated thereafter continue to contain diagnoses of CAD.  CAD was diagnosed at the June 2007 and the May 2011 VA medical examinations.  As such, it is undisputed that the Veteran has a current disability.

With respect to service connection, there is no indication that the Veteran had CAD during service.  There indeed is no indication that he had any heart problem whatsoever during service.  He does not contend this to be the case.  Service personnel records are silent with respect to his heart.  Service treatment records are not available.  Nothing that can substitute for such records, like statements from fellow servicemen, statements from military medical personnel, or letters written and photographs taken during service, has been received.  It follows that the in-service incurrence or aggravation of a disease (an injury is not relevant in this case) is not found.  Chronicity and continuity of symptomatology thus also are not found.  

It also is undisputed that the Veteran served more than 90 days both during a period of war as well as after December 31, 1946.  His service from June to September 1970 spanned just over 90 days, all during the Vietnam era.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f) (both defining the Vietnam era as the period beginning on August 5, 1964, and ending on May 7, 1975, for Veterans who did not serve in the Republic of Vietnam).  Yet there is no indication that he had a heart problem to include CAD to any degree, whether compensable or noncompensable, between September 1970 and September 1971.  He does not contend this to be the case.  No treatment records dated during the aforementioned timeframe have been received.  

There finally is no indication of a nexus between the Veteran's current CAD and his service.  He does not contend this to be the case.  A medical opinion, whether VA or private, has not been rendered in that regard.  Further, a prolonged period without medical complaint can be considered in analyzing a service connection claim.  Maxson v. West, 12 Vet. App. 453 (1999).  Private treatment records dated in June 1980 show that the Veteran complained of symptoms like chest tightness that often are attributed to the heart.  No heart problem was detected, however, and bronchitis with possible pneumonia was diagnosed.  VA treatment records show that the Veteran first complained of a problem ultimately attributed to his heart in 1986.  That was approximately 16 years following his service.  Delay in asserting a claim finally can be considered in analyzing a service connection claim.  Shaw v. Principi, 3. Vet. App. 365 (1992).  Here, the Veteran's early 2007 claim was over 36 years following his service.  

Given the above, all that remains is secondary service connection.  The Veteran clearly believes his current CAD was either proximately caused or aggravated by his service-connected PTSD.  There is no indication that he possesses medical knowledge, training, or expertise otherwise obtained, so he is a lay person.  Lay evidence sometimes is sufficient to prove nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), as follows:  "explicitly rejected [is] the view ... that 'competent medical evidence is required ... [when] the determinative issue involves ... etiology'").  It indeed is error to suggest that lay evidence can never be sufficient to satisfy the nexus requirement.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The question of whether there exists a nexus in this particular case falls outside the province of a lay person, however.  It instead is a medical question.  Of note in this regard are the several potential causes of CAD as well as the complexities of and interplay between the heart and the mind.  Only those with specialized medical knowledge, training, and/or expertise are competent where the determinative issue is one of medical causation.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran thus accordingly is not competent to render an opinion that there exists a nexus between his CAD and his service-connected PTSD.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.  His credibility in this regard accordingly need not be addressed.

No medical opinion from a private physician concerning a nexus between the Veteran's CAD and his service-connected PTSD is of record.  However, the Veteran submitted a fact sheet from the National Center for PTSD entitled "PTSD and Physical Health" in April 2007.  It discusses "a growing body of literature [that] has found a link between PTSD and physical health."  That there is not a lot of information about the specific health problems associated with PTSD was conceded.  Yet a number of studies were noted to have found an association between PTSD and poor cardiovascular health.  Some of these studies were identified as being based on self-report.  Others were via physician diagnosis or laboratory results.  Of these, the findings of one in particular were set forth.  It was noted that they should be interpreted with caution because all subject had severe PTSD.

The examiner who conducted the June 2007 VA medical examination opined that the Veteran's CAD is less likely than not caused or aggravated by his service-connected PTSD.  It was noted that he had four major risk factors for developing CAD, heavy smoking of long duration, a history of hypertension, hyperlipidemia, and a family history of heart disease.  His heart symptoms were deemed most likely multifactorial, in light of his acid reflux, chronic obstructive pulmonary disease, and fractured ribs in addition to CAD.  Finally, the examiner indicated being unaware of any cardiology literature that supports a causal or aggravation relationship between CAD and PTSD.  

In July 2007, VA Dr. B.M., a staff psychiatrist, opined that the Veteran's PTSD negatively impacts his physical health and vice versa.

The examiner who conducted the May 2011 VA medical examination opined that the Veteran's CAD is less likely than not caused or aggravated by his service-connected PTSD.  Rather, the examiner opined that the Veteran's CAD is more likely related to his extensive smoking history.  It was noted that Dr. B.M.'s opinion was not supported by a rationale and was not specific as to the particular health conditions impacted by the Veteran's PTSD.  The lack of credible medical literature as of yet establishing an association between CAD and PTSD additionally was noted.  In the September 2011 addendum, the examiner indicated concurrence with the June 2007 VA medical opinion.  That the Veteran has several well-proven risk factors for CAD, including heavy tobacco use for many years, hypertension, hyperlipidemia, and a positive family history of heart disease, was noted.  These were deemed "far and away" more likely to result in CAD in the Veteran than any mental health condition such as PTSD.  PTSD was deemed infrequently speculated as resulting in CAD.  Indeed, the available medical literature was indicated to contain inadequate evidence of an association between CAD and PTSD.  The National Center for PTSD fact sheet specifically was included among this literature.  The self-reporting and other anecdotal evidence cited therein was characterized as speculation of a connection rather than solid proof of a connection. 

There are several factors for consideration in assessing the probative value of medical evidence.  These factors include:  a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Regarding the National Center for PTSD fact sheet, none of the aforementioned factors can be applied.  This is because, as noted by the Board in its March 2011 remand, the fact sheet does not address the Veteran's claim specifically.  In other words, it does not concern the possibility of a connection between the Veteran's CAD and his PTSD.  It rather concerns the possibility of a connection between a heart problem and PTSD in anyone.  As highlighted by the examiner who conducted the May 2011 VA medical examination, some of the studies cited in the fact sheet were based on anecdotal evidence such as self-reporting.  Caution was advised in interpreting another study not based on such evidence.  Thus, very little probative value is assigned to the fact sheet.

The examiner who conducted the May 2011 VA medical examination noted that Dr. B.M.'s opinion did not specifically identify any health impacts the Veteran experiences as a result of his PTSD.  This examiner additionally noted, as did the Board noted in its March 2011 remand, that Dr. B.M.'s opinion was not supported by a rationale.  An opinion is not entitled to any weight if it is not accompanied by a rationale.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.  Accordingly, no probative value is assigned to Dr. B.M.'s opinion.

No inadequacy is found with the qualifications and expertise of the examiner who conducted the June 2007 VA medical examination or the examiner who conducted the May 2011 VA medical examination.  The June 2007 examiner was a certified physician's assistant.  This examiner's opinion was co-signed by a physician.  The May 2011 examiner was a physician.  Both examinations were of adequate scope.  Each included interview of the Veteran and physical assessment of him, as noted above.  It was indicated in the Board's March 2011 remand that the June 2007 examiner may not have thoroughly reviewed the claims file.  Indeed, this examiner indicated a lack of awareness of cardiology literature supporting a causal or aggravation relationship between CAD and PTSD notwithstanding that the National Center for PTSD fact sheet already had been associated with the claims file.  The Board also noted in its March 2011 remand that the June 2007 examiner did not have the opportunity to review Dr. B.M.'s July 2007 opinion.  In contrast, the May 2011 examiner's opinion and addendum were based on review of the claims file to include the June 2007 opinion, Dr. B.M.'s July 2007 opinion, and the National Center for PTSD fact sheet.  There further is no indication that this review, unlike the review by the June 2007 examiner, was not thorough.

There is no indication that June 2007 examiner's opinion, other than the aforementioned problem with respect to the medical literature, was based on an inaccurate factual premise.  There is no such indication for the May 2011 examiner's opinion and addendum.  Neither the Veteran nor his representative has contended this to be the case.  VA and private treatment records indeed confirm the facts concerning his medical history as set forth by both examiners.  Each examiner expressed certainty in the opinion provided.  Language indicative of equivocation or hesitation indeed was not used.  Each examiner finally supported the opinion rendered with a rationale of adequate thoroughness and detail.  The pertinent evidence was highlighted by both.  So was the current medical knowledge, albeit the June 2007 examiner's understanding in that regard is questionable.

In sum, the June 2007 examiner's opinion is entitled to a little probative value given the problems noted above.  The May 2011 examiner's opinion and addendum, as they do not have the same or any other problems, are entitled to substantial probative value.  The Board indeed finds them to be the most persuasive nexus evidence of record.  The weight of all the evidence concerning a causation or aggravation relationship between the Veteran's current CAD and his service-connected PTSD, which includes these examiner's negative opinions plus the essentially neutral National Center for PTSD fact sheet worth very little probative value and Dr. B.M.'s somewhat positive opinion worth no probative value, thus is negative.  

The preponderance of the evidence, in sum, is against the Veteran's claim under all applicable theories of entitlement.  As such, the benefit of the doubt is inapplicable.  Service connection for CAD is denied.


ORDER

Service connection for CAD is denied.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


